     Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 1 of 12 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

THEDA A. BLOCK aka THEDA A. BURCH,                  §
                                                    §
         Plaintiff,                                 §
                                                    §
v.                                                  §     Civil Action No. 1:21-cv- 00151
                                                    §
FIRST FINANCIAL BANK, N.A.,                         §     With Jury Demand Endorsed
                                                    §
         Defendant.                                 §

                                          COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Plaintiff Theda A. Block aka Theda A. Burch (“Plaintiff”), by and through counsel, for her

Complaint against Defendant First Financial Bank, N.A. (“Defendant” or “First Financial”), states

as follows:

                                        I. INTRODUCTION

         1.      Defendant engaged in willful, malicious, deceptive and harassing actions against

Plaintiff in furtherance of its efforts to illegally collect from her a debt that was included in her

bankruptcy case. Defendant’s actions at issue include: 1) sending Plaintiff periodic billing

statements demanding payment in a specified amount alleged to be “past due” by a certain date;

2) sending letters and other correspondence to Plaintiff; and 3) making numerous collection calls

to Plaintiff on her cellular phone.

         2.      Specifically, Plaintiff claims Defendant violated: 1) Tex. Fin. Code § 392.001 et

seq., known as the Texas Debt Collection Act (“TDCA”); 2) the common law prohibiting invasion

of privacy; and 3) the automatic stay and discharge injunction of the United States Bankruptcy

Court for the Eastern District of Texas, Beaumont Division. Plaintiff seeks to recover from

Defendant actual, statutory, and punitive damages, and legal fees and expenses.
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 2 of 12 PageID #: 2




                                           II. PARTIES

        3.     Plaintiff is a natural person residing in Orange County, Texas and a “consumer,” as

defined by the TDCA, Tex. Fin. Code § 392.001(1).

        4.     Defendant is a national bank that may be served by delivering a summons to its

President Scott Dueser or any vice-president at First Financial Bankshares, Inc., 400 Pine Street,

Abilene, Texas 79601.

        5.     Defendant is a “creditor,” “debt collector,” and/or “third-party debt collector” under

the TDCA, Tex. Fin. Code §§ 392.001(3)(6) and (7).

        6.     The debt Defendant was attempting to collect from Plaintiff was a “consumer debt,”

as defined by Tex. Fin. Code § 392.001(2).

                                 III. JURISDICTION AND VENUE

        7.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1334

and 1367.

        8.     Venue is proper this district, because Defendant transacts business in this district,

Plaintiff filed her bankruptcy case in this district, and the conduct complained of occurred in this

district.

                                  IV. FACTUAL ALLEGATIONS

A.      The Inclusion and Discharge of the Subject Debt in Plaintiff’s Bankruptcy Case and
        the Surrender of the Collateral/Property

        9.     On October 1, 2020, Plaintiff filed Chapter 7 bankruptcy in case number 20-10400

(“Bankruptcy Case”) in the United States Bankruptcy Court for the Eastern District of Texas,

Beaumont Division (“Bankruptcy Court”).

        10.    On Schedule E/F, filed with her bankruptcy petition, Plaintiff listed the First

Financial debt, account number ending in 1724 (“the Account”), as an unsecured claim.



                                                -2-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 3 of 12 PageID #: 3




       11.     A true and correct copy of the relevant page of Plaintiff’s Schedule E/F is attached

hereto as Exhibit “A.”

       12.     On or about October 4, 2020, the Bankruptcy Noticing Center for the Bankruptcy

Court sent a copy of the Notice of Chapter 7 Bankruptcy Case (“341 Notice”) to Defendant, by

first class mail. The 341 Notice warned all creditors, in conspicuous language, against violating

the automatic stay imposed by 11 U.S.C. § 362. The United States Postal Service did not return

the 341 Notice sent to Defendant, creating a presumption it was received by Defendant.

       13.     On January 20, 2021, the Bankruptcy Court issued an order granting Plaintiff a

discharge (“Discharge Order”). The Discharge Order followed Official Form 318, including the

explanatory language contained therein. The Discharge Order discharged Plaintiff from any

liability for the debt created by the Account.       Included with the Discharge Order was an

explanation of the general injunction prohibiting any attempt to collect discharged debts, warning

all creditors, in conspicuous language, that “Creditors cannot collect discharged debts” and that

“Creditors cannot contact the debtors by mail, phone, or otherwise in any attempt to collect the

debt personally. Creditors who violate this order can be required to pay debtors damages and

attorney’s fees.”

       14.     On or about January 22, 2021, the Bankruptcy Noticing Center mailed a copy of

the Discharge Order to First Financial by first class mail. This mailing, which was not returned,

constituted notice to Defendant of the discharge granted in Plaintiff’s Bankruptcy Case and the

replacement of the automatic stay of 11 U.S.C. § 362 with the discharge injunction imposed by 11

U.S.C. § 524(a).

       15.     A true and correct redacted copy of the Discharge Order is attached hereto as

Exhibit “B.”



                                               -3-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 4 of 12 PageID #: 4




       16.       At no time during the pendency of Plaintiff’s Bankruptcy Case did Defendant or

any other person or entity object to or dispute the details or completeness of the claim regarding

the Account listed on Schedule E/F to Plaintiff’s Petition.

       17.       At no time did Plaintiff reaffirm the debt on the Account with any person or entity.

       18.       At no time did the Bankruptcy Court declare the debt on the Account to be non-

dischargeable.

B.     During the Chapter 7 Bankruptcy and after the Discharge of the Debt in Plaintiff’s
       Bankruptcy Case, Defendant Attempted to Collect the Discharged Debt from Plaintiff
       Personally and Made Harassing and Offensive Contacts with Her.

       19.       Following the October 1, 2020 initial filing and after the January 20, 2021 entry of

the Discharge Order in Plaintiff’s Bankruptcy Case, Defendant nevertheless engaged in prohibited

debt collection activity against Plaintiff on the Account by: (1) calling Plaintiff repeatedly to

coerce or deceive her into making payments, and (2) sending Plaintiff monthly billing notices on

the Account.

       1)        During the Bankruptcy, Defendant Called Plaintiff on Numerous Occasions
                 and Sent Notices Asking Her To Make Payments on the Account.

       20.       For example, on or about October 19, 2020, even though the automatic stay was in

effect, Defendant sent Plaintiff a “NOTICE OF FINAL PAYMENT DUE,” demanding the

payment of $664.32, which included interest and other charges, by the due date of 11/02/20 and

warning: “The total amount should be paid on or before the due date as indicated above or contact

your loan officer, Lani White.”

       21.       A true and correct redacted copy of the October 19, 2020 notice is attached hereto

as Exhibit “C.”

       22.       When Plaintiff received another letter the next month, she was very upset and

contacted her attorney who sent Defendant a cease and desist letter on November 24, 2020.



                                                 -4-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 5 of 12 PageID #: 5




       23.     A true and correct redacted copy of the November 24, 2020 cease and desist letter

is attached hereto as Exhibit “D.”

       2)      After Plaintiff’s Discharge, Defendant Continued to Send Notices and Call Her
               to Coerce or Deceive Her into Paying the Debt.

       24.     After receiving the cease and desist letter from Plaintiff’s attorney and after the debt

was discharged, Defendant continued to call Plaintiff and send her notices attempting to coerce or

deceive her into making payments, in whole or in part, even though Defendant knew the debt on

the Account had been discharged.

       25.     For example, on or about February 16, 2021, even though the debt had been

discharged, Defendant sent Plaintiff a “NOTICE OF FINAL PAYMENT DUE,” demanding the

payment of $677.73, which included interest and other charges, by the due date of 3/02/21 and

warning: “The total amount should be paid on or before the due date as indicated above or contact

your loan officer, Lani White.”

       26.     A true and correct redacted copy of the February 16, 2021 notice is attached hereto

as Exhibit “E.”

       27.     On or about March 18, 2021, even though the debt had been discharged, Defendant

sent Plaintiff a “NOTICE OF FINAL PAYMENT DUE,” demanding the payment of $681.20,

which included interest and other charges, by the due date of 4/02/20 and warning: “The total

amount should be paid on or before the due date as indicated above or contact your loan officer,

Lani White.”

       28.     A true and correct redacted copy of the March 18, 2021 notice is attached hereto as

Exhibit “F.”




                                                 -5-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 6 of 12 PageID #: 6




                                 V. GROUNDS FOR RELIEF - COUNT I

                TEXAS FINANCE CODE – TEXAS DEBT COLLECTION ACT (TDCA)

       29.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if fully rewritten here.

       30.     Defendant has violated the Texas Finance Code in numerous ways, including, but

not limited to, the following:

               a)      Tex. Fin. Code § 392.301(a)(8) prohibits Defendant from taking an
                       action prohibited by law. Inasmuch as: 1) the bankruptcy automatic
                       stay and discharge injunction prohibits anyone from attempting to
                       collect debts included or discharged in bankruptcy in personam; 2)
                       the common law protects Plaintiff’s privacy rights, Defendant’s
                       actions against Plaintiff also violated the TDCA. They were threats
                       of further illegal and harassing collections and contacts from
                       Defendant to Plaintiff in violation of the TDCA;

               b)      Tex. Fin. Code § 392.303(a)(2) prohibits Defendant from collecting
                       or attempting to collect interest or a charge, fee, or expense
                       incidental to the obligation unless the interest or incidental charge,
                       fee, or expense is expressly authorized by the agreement creating the
                       obligation or legally chargeable to the consumer. Inasmuch as
                       Defendant was attempting to charge interest, fees and other charges,
                       it violated this section of the TDCA;

               c)      Tex. Fin. Code § 392.304(a)(8) prohibits misrepresenting the
                       character, extent, or amount of Plaintiff’s debt. Defendant
                       misrepresented to Plaintiff, through phone calls and notices
                       representing that there was an amount due and owing by a specific
                       date, with interest accruing and that the Account, which had been
                       discharged, was past due and owing were to deceive Plaintiff into
                       paying the discharged debt. These were misrepresentations of the
                       character, extent or amount of the subject debt, in violation of the
                       TDCA;

               d)      Tex. Fin. Code § 392.304(a)(12) prohibits a debt collector from
                       using a fraudulent, deceptive, or misleading representation,
                       representing that a consumer debt may be increased by the addition
                       of attorney’s fees, investigation fees, service fees, or other charges
                       if a written contract or statute does not authorize the additional fees
                       or charges, to the extent Defendant represented to Plaintiff that she
                       was responsible for post-discharge fees and charges related to the
                       Account, it violated the TDCA; and


                                                 -6-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 7 of 12 PageID #: 7




                e)      Tex. Fin. Code § 392.304(a)(19) prohibits Defendant’s use of false
                        representations or deceptive means to collect a debt. For the reasons
                        stated in the preceding paragraphs (a - d), Defendant intentionally
                        tried to coerce or deceive Plaintiff into paying the debt, while
                        Defendant knew the Account was discharged in Plaintiff’s
                        bankruptcy, rendering the debt legally uncollectible from Plaintiff
                        in personam.

        31.     Under Tex. Fin. Code Ann. § 392.403, Defendant’s actions make it liable to

Plaintiff for actual damages, statutory damages, injunctive relief, costs, and reasonable attorney’s

fees. Also, Plaintiff’s injuries resulted from Defendant’s malice, actual fraud and/or willful and

intentional misconduct, entitling Plaintiff to punitive damages.

        32.     Because of Defendant’s conduct, Plaintiff was forced to hire counsel to pursue this

action, and Plaintiff’s recoverable damages include her reasonable attorney’s fees incurred in

prosecuting this claim.

                               VI. GROUNDS FOR RELIEF - COUNT II

                                      INVASION OF PRIVACY

        33.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if fully rewritten here..

        34.     At all pertinent times, Plaintiff had a reasonable and lawful expectation not to be

contacted and harassed by Defendant during the bankruptcy and post-discharge.                   Thus,

Defendant’s collection calls to Plaintiff and sending payment notices to her were invasions of

Plaintiff’s privacy rights. These wrongful acts of Defendant caused injury to Plaintiff.

        35.     Defendant’s wrongful acts were invasions of Plaintiff’s privacy rights and caused

injury to Plaintiff, which resulted in extreme emotional anguish, loss of time and inconvenience.

Plaintiff’s injuries resulted from Defendant’s malice, which entitles Plaintiff to exemplary

damages under Texas Civil Practice and Remedies Code §41.003(a).




                                                 -7-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 8 of 12 PageID #: 8




                         VII. GROUNDS FOR RELIEF- COUNTS III AND IV

              VIOLATIONS OF THE AUTOMATIC STAY AND DISCHARGE INJUNCTION

        36.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if fully rewritten here..

        37.     At all material times, Defendant had actual knowledge of Plaintiff’s Bankruptcy

Case and of the discharge of the debt on the Account.

        38.     Defendant attempted to collect from Plaintiff personally on the discharged debt or

to get Plaintiff to take action to benefit the Defendant, as evidenced by the telephone calls to

Plaintiff and the sending of payment demand notices.

        39.     Defendant’s actions were willful acts in furtherance of its efforts to collect the debt

included in her Bankruptcy, in violation of the automatic stay of 11 U.S.C. § 362 or discharge

injunction imposed by 11 U.S.C. § 524(a). Defendant’s failure to comply with the aforesaid laws,

despite Defendant’s being on notice of Plaintiff’s Bankruptcy Case and discharge and the effect of

Plaintiff’s discharge, illustrates Defendant’s utter contempt for federal law and the discharge

injunction.

        40.     The post discharge actions of Defendant constitute harassment and coercive and/or

deceptive actions taken to collect a discharged debt from Plaintiff, in gross violation of the

discharge injunction imposed by 11 U.S.C. § 524(a)(1)-(3).

        41.     Defendant knowingly and willfully violated the orders and injunctions of the

Bankruptcy Court issued in the bankruptcy filed by Plaintiff. After this prima facie showing by

Plaintiff, the duty falls on Defendant to show, as its only defense, a present inability to comply

with the orders and injunctions of the Bankruptcy Court, which inability must go beyond a mere

assertion of inability. Failing a showing by Defendant of its present inability to comply with the

orders and injunctions of the Bankruptcy Court, Plaintiff must prevail on her claims, and

                                                  -8-
  Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 9 of 12 PageID #: 9




Defendant must be held liable for knowingly and willfully violating the orders and injunctions of

the Bankruptcy Court. Any defense put forth by Defendant in this proceeding can only constitute

a good faith exception, as no other reasonable explanation can be made for the conduct and actions

of Defendant. Any allegation of a good faith exception should not be allowed.

       42.     Specifically, Defendant violated the part of the Bankruptcy Court’s Discharge

Order issued pursuant to 11 U.S.C. § 524(a)(2) that “operates as an injunction against the

commencement, or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtors, whether or not the discharge

of such debt is waived . . .”

       43.     There are no exceptions under 11 U.S.C. § 524, other provisions of the United

States Bankruptcy Code, or other applicable law that would permit Defendant’s conduct, which

was in blatant disregard of the discharge injunction.

       44.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

way of a properly filed and approved reaffirmation agreement, motion, stipulation or complaint,

none of which occurred here. No waiver of the orders or injunctions of the Bankruptcy Court has

occurred.

       45.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to Defendant’s violations of the orders and injunctions of the Bankruptcy Court. Any burdening

of Plaintiff with an obligation to police the misconduct of Defendant would be a complete

derogation of the law. It is well-settled that each party to an injunction or order of the Court is

responsible for ensuring its own compliance with the injunction or order and for bearing the cost

of compliance. Any attempt by Defendant to mount such a defense would constitute a collateral

attack on the injunctions and orders of the Bankruptcy Court in this proceeding, which is

prohibited. Any such defense put forth by Defendant in this case can only constitute a claim of

                                                -9-
Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 10 of 12 PageID #: 10




mitigation, as no other reasonable explanation can be made for the conduct and actions of

Defendant. No defense of failure to mitigate should be allowed.

       46.     Plaintiff has been injured and damaged by Defendant’s actions, and Plaintiff is

entitled to recover judgment against Defendant for actual damages and punitive damages, plus an

award of costs and reasonable attorney’s fees, for Defendant’s violations of 11 U.S.C. §§ 362 and

524 and pursuant to the Court’s powers under 11 U.S.C. § 105.

                      VIII. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

       47.     Plaintiff will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendant, the

principal, within the line and scope of such individuals’ (or entities’) express or implied authority,

through employment, agency, or representation, which imputes liability on Defendant for all such

actions under the doctrine of respondeat superior and/or vicarious liability.

                                           IX. DAMAGES

       48.     In addition to any damages previously stated hereinabove, the conduct of Defendant

has proximately caused Plaintiff past and future monetary loss; past and future mental distress,

emotional anguish and a discernable injury to Plaintiff’s emotional state; and other damages,

evidence for all of which will be presented to the jury. Moreover, dealing with the consequences

of Defendant’s actions has cost Plaintiff time and mental energy, which are precious to her.

       49.     At all relevant times, Defendant knew, and it continues to know, that, pursuant to

the automatic stay and/or a discharge order granted by a U.S. Bankruptcy Court, included or

discharged debts are no longer legally collectible, but Defendant made a corporate decision to act

knowingly, willfully, maliciously, and contrary to its knowledge of bankruptcy law, to attempt to

collect on the debt it knew was included in bankruptcy or had been discharged as a result of

Plaintiff’s Bankruptcy Case. Defendant had no right to engage in any of its actions at issue.

                                                -10-
Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 11 of 12 PageID #: 11




       50.     Plaintiff believes that, after reasonable discovery in this case, she will be able to

show that all actions taken by, or on behalf of, Defendant were conducted maliciously, wantonly,

recklessly, intentionally, knowingly, and/or willfully, with the desire to harm Plaintiff, with the

actual knowledge that such actions were in violation of the law.

       51.     Plaintiff believes that, after reasonable discovery, she will be able to show that

Defendant has been involved in numerous disputes involving complaints about the type of conduct

at issue here; nevertheless, Defendant, intentionally and knowingly, has refused to correct its

policies and comply with applicable laws, of which laws it is well-aware.

       52.     Plaintiff believes that, after reasonable discovery, she will be able to show that

Defendant has engaged in a pattern and practice of wrongful and unlawful behavior, in accordance

with its established policies and procedures, with respect to knowingly, willfully, intentionally,

and maliciously attempting to collect on debts discharged in bankruptcy. Accordingly, Defendant

is subject to punitive damages, statutory damages, and all other appropriate measures necessary to

punish and deter similar future conduct by Defendant. Moreover, Plaintiff’s injuries resulted from

Defendant’s malice, and/or willful and intentional misconduct, entitling Plaintiff to punitive

damages.

       53.     Plaintiff believes that, after reasonable discovery, she will be able to show that

Defendant’s actions at issue were part of Defendant’s illegal design, implemented in its policies

and procedures, to profit by harassing unsophisticated debtors and collecting debts that had been

included and discharged in the debtors’ respective bankruptcy cases.

       54.     Due to Defendant’s conduct, Plaintiff was forced to hire counsel, and her damages

include reasonable attorney’s fees incurred in prosecuting her claims.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Theda A. Block aka Theda A.

Burch, prays the Court:

                                               -11-
Case 1:21-cv-00151-MAC Document 1 Filed 04/07/21 Page 12 of 12 PageID #: 12




        A.      Enter judgment in favor of Plaintiff and against Defendant for statutory damages,

actual damages, costs, and reasonable and necessary attorney’s fees for Defendant’s violations of

the TDCA, Plaintiff’s privacy rights, the automatic stay and the discharge injunction;

        B.      Find that appropriate circumstances exist for an award of punitive damages to

Plaintiff;

        C.      Award Plaintiff pre-judgment and post-judgment interest as allowed by law; and

        D.      Grant such other and further relief, in law or equity, to which Plaintiff might show

she is justly entitled.

                                               Respectfully submitted,


                                               /s/ James J. Manchee
                                               James J. Manchee
                                               State Bar Number 00796988
                                               jim@mancheelawfirm.com
                                               MANCHEE & MANCHEE, PC
                                               5048 Tennyson Parkway, Suite250
                                               Plano, Texas 75024
                                               (972) 960-2240 (telephone)
                                               (972) 233-0713 (fax)

                                               COUNSEL FOR PLAINTIFF


                                         JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues so triable.

April 7, 2021                                  /s/ James J. Manchee
Date                                           James J. Manchee




                                                 -12-
